                        Case 3:18-cv-01779-RNC Document 1 Filed 10/29/18 Page 1 of 5




                                                    UNITED STATES DISTRICT COURT
                                                      DISTRICT OF CONNECTICUT


                      TRUSTEES OF THE NEW ENGLAND
                      CARPENTERS HEALTH BENEFITS FUND,
                      TRUSTEES OF THE NEW ENGLAND
                      CARPENTERS PENSION FUND and
                      TRUSTEES OF THE SOUTHERN NEW ENGLAND:
                      CARPENTERS ANNUITY FUND

                                      Plaintiffs                                  Civil Action No

                      V.                                                          Date: October 29, 2018

                      ORION MANUFACTURING, LLC


                                      Defendant


                                                                COMPLAINT

                             Plaintiffs, by their attorneys, Gould Killian LLP, complaining of the Defendant, allege as

                      follows:
                                                                  PARTIES

                             1.       Plaintiffs are the duly appointed Trustees of the New England Carpenters

                      Pension Fund, the New England Carpenters Health Benefits Fund, and the Southern New

                      England Carpenters Annuity Fund (collectively referred to herein as "Funds").
 Gould Killian LLP
280 Trumbull Street
                                 2.   The Funds are "employee benefit plans" within the meaning of Section 3(3) of
     21st Floor
Hartford CT 06103     The Employment Retirement Income Security Act of 1974 (hereinafter "ERISA"), 29 U.S.C.
  (860)278-1270
Fax (860) 244-9290
  Juris No. 24240     §1002(3), and are "multiemployer plans" within the meaning of Section 3(37) of ERISA, 29

                      U.S.C. §1002(37).

                                 3.   The defendant, Orion Manufacturing, LLC (hereinafter "Orion") is a Connecticut

                      limited liability company maintaining offices and conducting business at 800 Flanders Road,
                        Case 3:18-cv-01779-RNC Document 1 Filed 10/29/18 Page 2 of 5




                      Building 4, Mystic, Connecticut. Orion is an "employer in an industry affecting commerce"

                      pursuant to ERISA, 29 U.S.C. §1002(5), (9), (11), (12) and (14).

                                                        JURISDICTION AND VENUE

                             4.      This is an action brought by the trustees of the New England Carpenters Pension

                      Fund, the New England Carpenters Health Benefits Fund, and the Southern New England

                      Carpenters Annuity Fund (collectively referred to herein as "Funds") to enforce the terms of the

                      Funds and the provisions of Section 515 of the Employee Retirement Income Security Act of

                      1974, as amended ("ERISA"), 29 U.S.C. §1145. This action arises under the laws of the United

                      States, specifically Section 502(a)(3) of ERISA, 29 U.S.C. §1132(a)(3). Pursuant to Section

                      502(e)(1) of ERISA, 29 U.S.C. §1132(e)(1), jurisdiction is therefore conferred on this Court.

                             5.      The Pension Fund is created, maintained and regulated by the terms of a certain

                      Declaration of Trust originally dated February 25, 1968, as amended, which Declaration of Trust

                      is presently in effect. The Annuity Fund is created, maintained and regulated by the terms of a

                      certain Declaration of Trust originally dated April 1, 1979, which Declaration of Trust is presently

                      in effect. The Health Fund is created, maintained and regulated by the terms of a certain

                      Declaration of Trust dated September 1, 1969, which Declaration is presently in effect.

                             6.      The Connecticut operations of the Funds are administered in Connecticut. The
 Gould Killian LLP
280 Trumbull Street
                      defendant is located in Connecticut, and the breach occurred in Connecticut. Venue is
     21st Floor
Hartford CT 06103     conferred on this Court pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2), which
  (860) 278-1270
Fax (860) 244-9290
  Juris No. 24240     provides:

                             (2)     Where an action under this title is brought in a district court of the United States,

                      it may be brought in the district where the plan is administered, where the breach took place, or

                      where a defendant resides or may be found, and process may be served in any other district

                      where a defendant resides or may be found.
                        Case 3:18-cv-01779-RNC Document 1 Filed 10/29/18 Page 3 of 5




                             7.        ORION MANUFACTURING, LLC performs contracting or subcontracting work in

                      the carpentry industry in the State of Connecticut and employs or has employed members of the

                      United Brotherhood of Carpenters and Joiners of America and its affiliated local unions

                      ("Union"), or nonmembers working in covered employment.

                                                              CAUSE OF ACTION

                      COUNT ONE — Breach of Collective Bargaining Agreement and Failure to make benefit

                      contributions pursuant to ERISA

                             8.        Orion, acting by and through its authorized agent or officer, executed a collective

                      bargaining agreement ("Agreement") with the New England Regional Council of Carpenters.

                             9.        Pursuant to the Agreement, Orion agreed to make certain payments to the Funds

                      maintained on behalf of employees performing carpentry work in covered employment.

                             10.       Orion agreed to be bound by the foregoing document and to make certain

                      contributions to the Funds.

                             11.       Under the terms of said contract and of the Declarations of Trust adopted by the

                      Boards of Trustees of the Funds, Orion is also liable for a reasonable rate of interest on said

                      delinquent contributions until paid, plus all costs of collection, including audit fees, attorney's

                      fees and liquidated damages in the amount of twenty (20%) percent of the delinquent
 Gould Killian LLP
280 Trumbull Street   contributions.
     21st Floor
Hartford CT 06103            12.       Pursuant to an audit of Orion's payroll records, Orion is delinquent in
  (860) 278-1270
Fax (860) 244-9290
  Juris No. 24240     contributions owed to the Funds in the amount of $68,742.61 for the time period of August 1,

                      2014 through October 1, 2017

                              13.      Due demand for the foregoing amount has been made upon Orion by counsel for

                      the Funds, but to date the foregoing contributions, interest and liquidated damages due and

                      owing to the Funds have not been paid.
                        Case 3:18-cv-01779-RNC Document 1 Filed 10/29/18 Page 4 of 5




                             14.     As a result of Orion's failure to meet its obligations under the terms of the

                      collective bargaining agreement, Plaintiffs have been required to employ counsel in order to

                      enforce such obligations. Plaintiffs have brought this action in faithful performance of the

                      fiduciary duties imposed upon them under Section 404(a)(1) of ERISA, 29 U.S.C. §1104(a)(1).

                      Plaintiffs have been, and are, incurring attorney's fees as a direct result of Orion's failure to

                      make contributions in accordance with the terms and conditions of the pertinent collective

                      bargaining agreement.

                             WHEREFORE, Plaintiffs demand judgment against the Defendant as follows:

                             1.      For a money judgment consisting of the following:

                                     a. For unpaid contributions due for the months of August 1, 2014 through

                      October 1, 2017 in the amount of $68,742.61 (ERISA Section 502(g)(2)(A));

                                     b. For interest assessed on the delinquent contributions calculated from the date

                      due through the date of judgement at the rate of 12 percent per annum pursuant to contract and

                      ERISA Section 502(g)(2)(B));

                                      c. For liquidated damages assessed on the delinquent contributions at the rate

                      of 20 percent pursuant to contract and ERISA Section 502(g)(2)(C);

                              2.      For reasonable attorneys' fees and costs of this case pursuant to contract and
 Gould Killian LLP
280 Trumbull Street   ERISA Section 503(g)(2)(D);
     21st Floor
Hartford CT 06103             3.      That the Defendant be ordered to comply with its obligations to report and to
  (860) 278-1270
Fax (860) 244-9290
  Juris No. 24240     contribute to the Funds during the pendency of this action;

                              4.      Such other legal or equitable relief as this Court deems appropriate, including

                      judgment for any contributions and/or interest thereon that may accrue subsequent to the filing

                      of this complaint, as well as any resulting penalties thereon pursuant to ERISA.
                        Case 3:18-cv-01779-RNC Document 1 Filed 10/29/18 Page 5 of 5




                      Dated at Hartford, Connecticut this 29th day of October, 2018.



                                                                          PLAINTIFFS


                                                                          By /s/Nancy Gould
                                                                          Nancy Gould
                                                                          Fed. Bar No. CT 10567
                                                                          Gould Killian LLP
                                                                          280 Trumbull Street, 21st floor
                                                                          Hartford, CT 06103
                                                                          Phone: (860)278-1270
                                                                          Fax: (860)244-9290
                                                                          Email: nqouldP,qouldkillian.com




 Gould Killian LLP
280 Trumbull Street
     21st Floor
Hartford CT 06103
  (860) 278-1270
Fax (860) 244-9290
  Juris No. 24240
